Citation Nr: 0630350	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-33 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, scoliosis dorsal and lumbar spine, currently rated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In connection with this appeal, per his request, the veteran 
was scheduled to appear at a Travel Board hearing in June 
2006.  However, he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
request for a Travel Board hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2005).  
The veteran testified at a personal hearing before a hearing 
officer at the RO in November 2004.  A transcript of this 
hearing is of record.


FINDING OF FACT

The veteran's degenerative disc disease, scoliosis dorsal and 
lumbar spine, is not manifested by pronounced neurological 
symptoms compatible with sciatic neuropathy, unfavorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 40 
percent for degenerative disc disease, scoliosis dorsal and 
lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.71a, 
Diagnostic Code 5243 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from the veteran's July 2002 
request for an increased rating.  Thereafter, in August 2002, 
the veteran underwent bilateral L4 laminectomy with excision 
of the spondylolysis.  Accordingly, by an April 2003 rating 
decision, a temporary 100 percent rating was assigned for the 
veteran's low back disability as of August 1, 2002, based on 
surgical treatment requiring convalescence.  See 38 C.F.R. 
§ 4.30.  Thereafter, effective from October 24, 2002, 
following this period of convalescence, the 40 percent rating 
previously in effect was reinstated.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where entitlement to service connection 
has been established and an increase in disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the course of this appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  
The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the Spine 
and a Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (based on the 2002 amendments). 

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its April 2003 statement of the case and October 2003 
supplemental statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The veteran's lumbar spine disability is evaluated as 40 
percent disabling under the Diagnostic Code for 
intervertebral disc syndrome.  Under the old criteria, the 
maximum schedular rating under Diagnostic Code 5293, a 60 
percent evaluation is assigned when disability is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  Such medical findings are 
not indicated in this case.  Simply stated, the post-service 
medical records do not indicate persistent symptoms 
compatible with sciatic neuropathy or other neurological 
findings indicating a pronounced disorder.  The post-service 
medical record, as a whole, is found to provide evidence 
against this claim.

The Board notes that other diagnostic codes provide for a 
rating greater than 40 percent.  However, there is no 
evidence of vertebral fracture, ankylosis of the spine, or 
ankylosis of the lumbar spine to warrant consideration of 
Diagnostic Codes 5285, 5286, or 5289, respectively.  
38 C.F.R. § 4.71a (2001).  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).

Under the amended criteria for, intervertebral disc syndrome, 
Diagnostic Code 5243, may be rated under either the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The next higher rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine is 50 percent, which is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine.  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a maximum 60 percent rating 
is in order when there is intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note (1) to the Formula 
specifies that, for these purposes, an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2005).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  See VAOPGCPREC 36-97 (38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under Diagnostic Code 5293). 

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a rating greater than 40 percent disabling.  
38 C.F.R. § 4.7.  Specifically, the evidence does not reflect 
neurologic disability contemplated for a 60 percent rating 
under Diagnostic Code 5293.  Although VA treatment records 
reflect that the veteran has sought treatment for complaints 
of recurrent back impairment, a June 2001 report of VA 
examination reflects that, upon neurological evaluation of 
the lower extremities, the veteran had 5/5 strength on muscle 
testing, was able to heel and toe walk, and was able to squat 
and arise again.  Reflexes and sensation were intact in the 
lower extremities and sitting and straight leg raising 
examination was negative, bilaterally.  The May 2003 report 
of VA spine examination revealed that, on neurological 
evaluation of the lower extremities, no focal strength 
deficits were noted, reflexes were intact at the knees and 
ankles, and sensation and light touch were intact in the 
lower extremities.  In addition, a December 2004 report of VA 
general medical examination reflects bilateral negative 
straight leg raise testing, deep tendon reflexes at 1+ and 
symmetrical, and decreased sensation to pinprick testing over 
the right outer ankle.  The remainder of the sensory 
examination was normal.  Accordingly, the medical evidence 
does not show that the veteran's back disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  Although the 
December 2004 VA examination includes findings of decreased 
sensation to pinprick over the right ankle, the VA treatment 
records and examination reports clearly show that the 
severity of symptoms contemplated for a 60 percent rating 
under Diagnostic Code 5293 are not demonstrated.  Thus, the 
VA treatment records and examination reports provide very 
probative and highly negative evidence against this claim.  

The Board finds that the VA examination of December 2004, 
performed after the veteran's September 2004 statement to his 
Congressmen, provides evidence against this claim.  Simply 
stated, this objective review of the record, indicating 
"moderate" lumbar disc disease and only Grade 1 
spondylolisthesis, provides evidence against this claim.  The 
MRI study of September 2003 and the examination of April 
2004, in conjunction with the treatment records, only support 
this finding.  The objective evidence in this case, overall, 
is found to provide evidence against this claim.  The private 
report of June 2003 only indicates objective evidence that 
does not support a higher evaluation, based on the 
requirements of a higher evaluation.  The reports, overall, 
do not indicate that the objective requirements of a higher 
evaluation are met. 

In addition, although the medical evidence of record shows 
limitation of motion of the lumbar spine with pain on motion, 
there is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine to warrant a 50 percent rating under Code 
5243 and the General Rating Formula for Diseases and Injuries 
of the Spine.  Id.  Finally, the veteran's treatment records 
do not reflect, and the veteran does not allege, 
incapacitating episodes of intervertebral disc syndrome as 
defined by regulation of sufficient duration to warrant a 60 
percent evaluation on the basis of incapacitating episodes.  
Id.  Specifically, it is noted that the veteran has argued 
that an increased rating of 60 percent disabling is warranted 
because he experiences incapacitating episodes that last at 
least six weeks or longer within a one year time frame.  
However, the evidence does not show and the veteran does not 
claim that these episodes have required bed rest prescribed 
by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
note 1.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  The record reflects only a single 
hospitalization, associated with surgery, related to the 
service-connected degenerative disc disease, scoliosis dorsal 
and lumbar spine.  Although the veteran has indicated that he 
is unable to work and he is in receipt of benefits from the 
Social Security Administration on the basis of lumbar 
spondylosis, the record indicates that his claim of 
entitlement to individual unemployability was denied by a May 
2006 rating decision and this issue is not before the Board 
at this time.  In this regard, it is important to note that 
decisions of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation greater than 40 percent for 
degenerative disc disease, scoliosis dorsal and lumbar spine, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Duty to Notify and the Duty to Assist

By letters dated in October 2003, April 2004, and January 
2006, as well as information provided in the April 2003 
statement of the case and subsequent supplemental statements 
of the case, VA has advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing with respect to this claim.  In 
addition, the April 2003 statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  

Notice was not provided before the June 2002 rating decision.  
However, VA did furnish notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) to the veteran regarding the 
issue on appeal in October 2003, April 2004, and January 
2006.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that VA has ultimately 
provided all notice required under 38 U.S.C.A. § 5103(a) with 
respect to the issue addressed in the June 2002 rating 
decision and the claims were readjudicated in a April 2003 
statement of the case.  Furthermore, the veteran has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that, in October 2003, 
April 2004, and January 2006, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  However, the 
veteran did not receive notice of what type of information 
and evidence was needed to establish an effective date for 
any award based on his claim prior to the June 2002 rating 
decision.  Thereafter, by way of the June 2002 rating 
decision, the April 2003 statement of the case, as well as 
the April 2004 and January 2006 letters, the veteran was 
generally provided with notice of what type of information 
and evidence was needed to substantiate his claim.  Moreover, 
by letters dated in March 2006 and May 2006, the veteran was 
specifically advised of what type of information and evidence 
was needed to substantiate any claims for an increased rating 
as well as the requirements for establishing an effective 
date.  He has not claimed entitlement to an earlier effective 
date and he has not made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice toward her.  Thus, any error is found to be 
harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records as well as 
his VA examination reports.  In addition, the veteran has 
provided testimony at a hearing before a hearing officer at 
the RO and submitted lay evidence in the form of his written 
communications.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, additional 
development efforts would serve no useful purpose, and the 
veteran has not been prejudiced by the Board's adjudication 
of his claims at this time.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


